Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 1 of 11 PAGEID #: 59




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     :               Case No. 2:21-cv-1621
                                              :
               Plaintiff,                     :               Judge Edmund J. Sargus, Jr.
                                              :               Magistrate Kimberly A. Jolson
               v.                             :
                                              :
TWENTY-EIGHT THOUSAND ONE                     :               ANSWER AND DEMAND
HUNDRED EIGHTY AND 00/100                     :               FOR JURY TRIAL
DOLLARS ($28,180.00) IN UNITED                :
STATES CURRENCY,                              :
                                              :
               Defendant,                     :
                                              :
KERMIT WARREN,                                :
                                              :
               Claimant.                      :

                        ANSWER AND DEMAND FOR JURY TRIAL

       Claimant Kermit Warren (“Mr. Warren”) answers the Verified Complaint for Forfeiture In

Rem in the above-captioned proceeding as follows:

       1.      This paragraph consists of legal conclusions, to which no response is required. To

the extent a response is deemed required, the allegations are denied.

       2.      Admit that the “Defendant” in this lawsuit is Mr. Warren’s $28,180 in U.S.

Currency, which was seized from him by the Drug Enforcement Administration (“DEA”) on

November 4, 2020, at the John Glenn Columbus International Airport (“CMH”). Deny that Mr.

Warren’s encounter with DEA was consensual. Mr. Warren lacks knowledge or information to

form a belief as to the truth of the remaining allegations in this paragraph.

       3.      This paragraph consists of legal conclusions, to which no response is required. To

the extent a response is deemed required, the allegations are denied.
Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 2 of 11 PAGEID #: 60




       4.      This paragraph consists of legal conclusions, to which no response is required. To

the extent a response is deemed required, the allegations are denied.

       5.      This paragraph consists of legal conclusions, to which no response is required. To

the extent a response is deemed required, the allegations are denied.

       6.      Deny.

       7.      Mr. Warren lacks knowledge or information to form a belief as to the truth of the

allegations in this paragraph.

       8.      Admit that a Transportation Security Administration (“TSA”) screener or

supervisor asked Mr. Warren about the contents of his carry-on bag and that Mr. Warren truthfully

answered that he had about $30,000 in cash in the bag. Mr. Warren lacks knowledge or information

to form a belief as to the truth of the remaining allegations in this paragraph.

       9.      Mr. Warren lacks knowledge or information to form a belief as to the truth of the

allegations in this paragraph.

       10.     Mr. Warren lacks knowledge or information to form a belief as to the truth of the

allegations in this paragraph regarding what the DEA Airport Group learned. Admit that Mr.

Warren was traveling with his son Leo Warren.

       11.     Mr. Warren lacks knowledge or information to form a belief as to the truth of the

allegations in this paragraph regarding what the DEA Airport Group learned. Admit that Mr.

Warren and his son Leo Warren flew to Ohio on November 3, 2020. Admit that Mr. Warren paid

for one-way tickets for himself and his son to fly from Louis Armstrong New Orleans International

Airport (“MSY”) to Cleveland Hopkins International Airport (“CLE”) with a layover at

Dallas/Forth Worth International Airport (“DFW”). Deny that Leo Warren purchased or paid for

either plane ticket. Deny that Mr. Warren or Leo Warren personally booked these plane tickets,



                                                  2
Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 3 of 11 PAGEID #: 61




which were booked by Mr. Warren’s brother, Nicodemus Warren. Mr. Warren lacks knowledge

or information to form a belief as to the specific date the tickets were booked or purchased.

       12.     Admit that Mr. Warren purchased one-way, same day tickets for him and his son

Leo Warren to fly from CMH to MSY with a layover at DFW on November 4, 2020. Deny that

Leo Warren purchased or paid for either plane ticket.

       13.     Mr. Warren lacks knowledge or information to form a belief as to the truth of the

allegations in this paragraph.

       14.     Admit that DEA officers approached Mr. Warren and his son Leo Warren at their

boarding gate at CMH on the morning of November 4, 2020, and identified themselves as law

enforcement with DEA. Deny the remaining allegations in this paragraph.

       15.     Admit that a DEA officer asked Mr. Warren about the cash Mr. Warren had in his

bag. Mr. Warren lacks knowledge or information to form a belief as to TSA’s reporting. Deny the

remaining allegations in this paragraph.

       16.     Admit that Mr. Warren had his cash in his carry-on bag, which was a paper gift

bag. Deny the remaining allegations in this paragraph.

       17.     Admit.

       18.     Admit that the DEA officers asked Mr. Warren and his son Leo for identification

and that Mr. Warren provided his driver’s license and Leo provided his name and date of birth

because he had lost his identification on the trip. Mr. Warren lacks knowledge or information to

form a belief as to the truth of the remaining allegations in this paragraph.

       19.     Admit that a DEA officer asked Mr. Warren about his reasons for traveling to Ohio

with his cash and that Mr. Warren traveled to Ohio to buy a truck. Deny the remaining allegations

in this paragraph.



                                                  3
Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 4 of 11 PAGEID #: 62




       20.        Admit that Mr. Warren did not purchase the truck because it was heavier and built

for towing more heavy duty vehicles than he had anticipated. Deny the remaining allegations in

this paragraph.

       21.        Admit that Mr. Warren’s brother Nicodemus Warren, who actually booked the

tickets, had not realized there were multiple commercial airports in Ohio and had booked tickets

for Mr. Warren and his son Leo Warren to travel to Cleveland, not realizing that their destination

was closer to Columbus. Mr. Warren lacks knowledge or information to form a belief as to the

truth of the remaining allegations in this paragraph.

       22.        Admit that Mr. Warren and his son Leo Warren took a cab from Cleveland to

Columbus and then to Buckeye Forklift & Equipment at 250 S. Jefferson Avenue in Plain City,

Ohio on the evening of November 3, 2020. Admit that they arrived after Buckeye Forklift had

closed for the day and the outer gates were closed. Admit that, since there were no motels nearby,

Mr. Warren and his son Leo spent the night outside near the gate to Buckeye Forklift.

       23.        Admit that Mr. Warren told a DEA officer he was a retired police officer and

presented a New Orleans Police badge that had belonged to his son Kermit Warren, Jr., a former

New Orleans police officer. Deny the remaining allegations in this paragraph.

       24.        Mr. Warren lacks knowledge or information to form a belief as to the truth of the

allegations in this paragraph.

       25.        Admit.

       26.        Admit.

       27.        Admit.

       28.        Admit that Mr. Warren explained that the badge had belonged to his elder son,

Kermit Warren, Jr., who was a former New Orleans police officer and who is currently a police



                                                  4
 Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 5 of 11 PAGEID #: 63




officer in Lafayette, Louisiana. Mr. Warren lacks knowledge or information to form a belief as to

the truth of the remaining allegations in this paragraph.

        29.     Admit that Leo Warren was wearing his U.S. Army tracksuit from his Army service

and that DEA officers asked him about it. Mr. Warren lacks knowledge or information to form a

belief as to the truth of the remaining allegations in this paragraph.

        30.     Deny that Mr. Warren was involved in any illegal activity, including anything

related to illegal drugs. Admit that Mr. Warren was traveling interstate with his life savings using

a one-way plane ticket purchased on the day of travel, a perfectly lawful activity done for

legitimate reasons related to the intended purchase of a tow truck for his scrapping business, as

explained above, for which he was apparently profiled, detained, and searched without reasonable

suspicion, and had his life savings seized without probable cause. Mr. Warren lacks knowledge or

information to form a belief as to the truth of the remaining allegations in this paragraph.

        31.     Admit that the DEA officers baselessly accused Mr. Warren of transporting

proceeds from illegal drug activity and seized his life savings. Mr. Warren lacks knowledge or

information to form a belief as to the truth of the remaining allegations in this paragraph.

        32.     Admit. Mr. Warren had no choice in the matter and was devastated by the seizure

of his life savings.

        33.     Mr. Warren lacks knowledge or information to form a belief as to the truth of the

allegations in this paragraph.

        34.     Mr. Warren lacks knowledge or information to form a belief as to the truth of the

allegations in this paragraph.




                                                  5
 Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 6 of 11 PAGEID #: 64




           35.      Admit that Mr. Warren had his life savings of approximately $30,000 in U.S.

Currency in his carry-on bag. Mr. Warren lacks knowledge or information to form a belief as to

the truth of the remaining allegations in this paragraph.

           36.      Admit that Mr. Warren is familiar with the residence at 728 Tricou Street, which is

his son Leo’s residence. Deny that any drug trafficking occurs there. Mr. Warren lacks knowledge

or information to form a belief as to the truth of the remaining allegations in this paragraph.

           37.      Admit. Mr. Warren was not required to submit any documents with his

administrative claim submitted to DEA pursuant to 18 U.S.C. § 983(a)(2), but he is prepared to

testify before this Court and offer documentation substantiating how he earned and saved the

Defendant seized currency, his life savings, over many years of hard work and savings.

           38.      Deny.

           The remaining paragraphs set forth Plaintiff’s prayer for relief, to which no answer is

required. To the extent any answer is deemed required, deny that Plaintiff is entitled to the relief

requested or to any relief at all.

           Mr. Warren hereby denies all allegations of the Verified Complaint not otherwise

specifically answered above.

                                       AFFIRMATIVE DEFENSES

      I.         Plaintiff’s Verified Complaint fails to state a viable claim for which any relief may be

                 granted.

     II.         Plaintiff’s Verified Complaint fails to establish any nexus, let alone any substantial

                 connection, between the Defendant seized currency and any criminal offense.

    III.         The Defendant seized currency does not “represent[] property furnished or intended to

                 be furnished in exchange for a controlled substance, represent[] proceeds traceable to



                                                      6
Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 7 of 11 PAGEID #: 65




         such an exchange,” nor was it “used or intended to be used to facilitate any violation

         of 21 U.S.C. § 841 or a conspiracy to commit such offense, in violation of 21 U.S.C. §

         846,” and Plaintiff cannot show that it was by a preponderance of the evidence. Thus,

         the Defendant seized currency is not subject to forfeiture under 21 U.S.C. § 881(a)(6)

         and Plaintiff cannot meet its burden under 18 U.S.C. § 983(c).

  IV.    There is no relationship, real or implied, between the Defendant seized currency and

         any controlled substance, and no evidence supports such allegations. In fact, the

         Defendant seized currency was all earned legitimately by Mr. Warren, who saved his

         money over many years, as described in Mr. Warren’s Verified Claim.

   V.    DEA’s interaction with Mr. Warren at the airport, and the warrantless search of Mr.

         Warren’s bag and person, was a nonconsensual encounter, was done without reasonable

         suspicion, and was thus without authority of law and in violation of Mr. Warren’s

         constitutional rights under the Fourth Amendment to the United States Constitution.

  VI.    DEA’s seizure of the Defendant seized currency lacked probable cause and was thus

         without authority of law and in violation of Mr. Warren’s constitutional rights under

         the Fourth Amendment to the United States Constitution.

  VII.   The intended forfeiture of the Defendant seized currency is not authorized by the

         relevant provisions of federal law, including 18 U.S.C. § 983, and violates the due

         process rights of Mr. Warren under the Fifth Amendment to the United States

         Constitution.

 VIII.   The seizure and intended forfeiture of the Defendant seized currency violates Mr.

         Warren’s constitutional due process rights to impartial administration of justice

         because DEA, the Department of Justice (“DOJ”), and the U.S. Attorney’s Office for



                                             7
Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 8 of 11 PAGEID #: 66




        the Southern District of Ohio have a direct financial stake in seizing and forfeiting the

        Defendant seized currency. If the Defendant seized currency is forfeited, it will be

        deposited in the DOJ Assets Forfeiture Fund controlled by DOJ, with the funds

        distributed at DOJ’s discretion for specified law enforcement activities pursuant to 28

        U.S.C. § 524(c). Upon information and belief, both DEA and the U.S. Attorney’s

        Office for the Southern District of Ohio are eligible for, and currently receive,

        substantial distributions of funds from the DOJ Assets Forfeiture Fund, and would be

        eligible to receive some or all of Mr. Warren’s life savings if it is forfeited in this

        proceeding. The profit incentive created by putting the proceeds from seized and

        forfeited property under the direct control of the very public officials who seize and

        forfeit property interferes with the fair and impartial administration of justice

        guaranteed by the Due Process Clause of the Fifth Amendment to the United States

        Constitution and thus violates Mr. Warren’s due process rights.

  IX.   The exercise of the spending power over the proceeds from forfeited property—

        including the Defendant seized currency that Plaintiff seeks to forfeit in this case—by

        DOJ is an unconstitutional delegation of legislative authority that violates the

        separation of powers under the United States Constitution. DOJ’s control and discretion

        over spending of the proceeds from forfeited property from the DOJ Assets Forfeiture

        Fund pursuant to 28 U.S.C. § 524(c) improperly allows executive branch officials to

        engage in appropriations to self-finance their own activities, in violation of the

        separation of powers, including the legislative powers entrusted to Congress under

        Article I, Section 1 of the United States Constitution, the spending power entrusted to

        Congress under Article I, Section 8, Clause 1 of the United States Constitution, and the



                                              8
Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 9 of 11 PAGEID #: 67




             appropriations power entrusted to Congress under Article I, Section 9, Clause 7 of the

             United States Constitution. This failure to respect the constitutional separation of

             powers violates Mr. Warren’s due process rights under the Fifth Amendment and other

             constitutional rights protected by the constitutional separation of powers, including

             under Article I of the United States Constitution.

     X.      If successful, the forfeiture of the Defendant seized currency would be an excessive

             fine in violation of Mr. Warren’s constitutional rights under the Eighth Amendment to

             the United States Constitution and 18 U.S.C. § 983(g). Moreover, forfeiture of any

             amount of the Defendant seized currency would be grossly disproportional without

             proof beyond a reasonable doubt that the currency is the proceeds or instrumentality of

             a crime.

                                          JURY DEMAND

          Please take notice that Mr. Warren demands trial by jury on all issues so triable, including

the issues and defenses raised herein.



          Having fully answered the Verified Complaint and provided his affirmative defenses to the

attempted forfeiture of his life savings, Mr. Warren respectfully requests that the Court enter

judgment dismissing the Verified Complaint with prejudice and awarding Mr. Warren his costs

and attorney’s fees and such other relief as the Court deems just and proper.




                                                   9
Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 10 of 11 PAGEID #: 68




      Dated: August 10, 2021         Respectfully submitted,

                                     Signed: /s/ Kevin P. Foley

                                     Kevin P. Foley (0059949)
                                     Reminger Co., L.P.A.
                                     200 Civic Center Drive, Suite 800
                                     Columbus, OH 43215
                                     Phone: 614-232-2416; Fax: 614-232-2410
                                     Email: kfoley@reminger.com

                                     Dan Alban* (VA Bar No. 72688)
                                     Jaba Tsitsuashvili* (DC Bar No. 1601246)
                                     INSTITUTE FOR JUSTICE
                                     901 North Glebe Rd., Suite 900
                                     Arlington, VA 22203
                                     (703) 682-9320
                                     (703) 682-9321 (fax)
                                     dalban@ij.org
                                     jtsitsuashvili@ij.org

                                     Attorneys for Claimant Kermit Warren

                                     * Pro Hac Vice application pending




                                       10
Case: 2:21-cv-01621-EAS-KAJ Doc #: 13 Filed: 08/10/21 Page: 11 of 11 PAGEID #: 69




                                 CERTIFICATE OF SERVICE

          I hereby certify that on August 10, 2021, a copy of the foregoing Answer and Demand for

Jury Trial was served on Deborah Diane Grimes, Assistant United States Attorney, via CM/ECF

filing.

                                              Signed: /s/ Kevin P. Foley

                                              Kevin P. Foley (0059949)
                                              Reminger Co., L.P.A.
                                              200 Civic Center Drive, Suite 800
                                              Columbus, OH 43215
                                              Phone: 614-232-2416; Fax: 614-232-2410
                                              Email: kfoley@reminger.com

                                              Attorney for Claimant Kermit Warren




                                                11
